Case: 6:17-cr-00036-CHB-HAI Doc #: 277 Filed: 02/03/21 Page: 1 of 1 - Page ID#: 4926




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON

   UNITED STATES OF AMERICA,                       )
                                                   )
          Plaintiff,                               )
                                                   )          No. 6:17-CR-36-CHB-HAI
   v.                                              )
                                                   )                    ORDER
   RODNEY SCOTT PHELPS,                            )
                                                   )
          Defendant.                               )

                                      *** *** *** ***
        On February 2, 2021, the government filed two motions for transcripts of ex parte or sealed

 hearings. D.E. 275, 276. To ensure a complete record, IT IS HEREBY ORDERED that appellate

 counsel for Defendant Rodney Phelps SHALL file a response to the government’s motions (D.E.

 275, 276) on or before Friday, February 12, 2021. Failure to respond will be construed by the

 Court as indicating no objection to the government’s motions (D.E. 275, 276). The Clerk is

 DIRECTED to serve this order on appellate counsel for Defendant by fax and mail.

        This the 3rd day of February, 2021.
